In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               ________________
                               NO. 09-19-00330-CR
                               ________________

                      JASMIN NICOLE CRUZ, Appellant

                                           V.

                       THE STATE OF TEXAS, Appellee
________________________________________________________________________

                    On Appeal from the 221st District Court
                         Montgomery County, Texas
                       Trial Cause No. 19-02-02438-CR
________________________________________________________________________

                           MEMORANDUM OPINION

      Jasmin Nicole Cruz appeals the trial court’s sentence for theft, a state jail

felony. See Tex. Penal Code Ann. § 31.03(e)(4)(A). In two issues, Cruz challenges

the trial court’s decision during the punishment phase to admit certain out of court

statements made in text messages taken from Cruz’s cell phone and testimony by an

investigating officer regarding his opinion of the level of offense for which Cruz was

ultimately charged. After a complete review of the record and legal precedents, we

affirm the judgment of the trial court.

                                            1
                                    Background

      After a bank in Montgomery County was robbed on February 13, 2019, law

enforcement officers investigated and discovered that Cruz and her girlfriend

orchestrated the bank robbery. 1 In an interview with the FBI, Cruz confessed to the

bank robbery and directed law enforcement to the location of the money in her

apartment. On February 15, 2019, Cruz was indicted for robbery, a second-degree

felony. Subsequently, Cruz was re-indicted for theft, a state jail felony. Cruz pled

guilty, and a bench trial was held to determine her punishment.

      At the punishment trial, the lead detective testified that he received and

examined Cruz’s cell phone, and the trial court allowed him to testify regarding

certain text messages between Cruz and her girlfriend retrieved from the cell phone. 2

Defense counsel objected to the admission of the text messages as hearsay and the

trial court overruled the objection. Additionally, the State elicited testimony from

the lead investigator regarding his opinion of the level of charges to which Cruz was

allowed to plead guilty. Defense Counsel objected on relevancy grounds, which the

trial court overruled.




      1
         Cruz’s girlfriend was a teller at the bank, was charged separately, and was
in prison at the time of Cruz’s trial.
       2
         According to the detective, Cruz consented to the search of her cell phone.
                                            2
       At the conclusion of the trial, the trial court sentenced Cruz to twenty months

incarceration in the Texas Department of Criminal Justice. The trial court certified

Cruz’s right to appeal, and Cruz timely appealed.

                                 Standard of Review

       We review a trial court’s ruling on the admission of evidence for an abuse of

discretion. Casey v. State, 215 S.W.3d 870, 879 (Tex. Crim. App. 2007). “A trial

judge abuses his discretion when his decision falls outside the zone of reasonable

disagreement.” Johnson v. State, 490 S.W.3d 895, 908 (Tex. Crim. App. 2016)

(citation omitted).

                                       Issue One

       In her first issue, Cruz argues that the trial court erred when it allowed the lead

detective to testify about text messages between Cruz and her girlfriend, retrieved

from Cruz’s phone. Cruz’s defense counsel objected to the admission of the

testimony regarding the text messages arguing they were hearsay. In response, the

State argued that they were not offering the testimony of the text message for the

“truth of the matter asserted.” Subsequently, the following exchange occurred with

the trial court.

       [DEFENSE COUNSEL]: Judge, if it is not offered for the truth of the
       matter, then why?

       THE COURT: Normally it comes in as contextual because what the
       other person, [Cruz’s girlfriend] said, it is -- you are saying you are not

                                            3
offering that for the truth. But is there a response or alleged response
from the Defendant on the download?

[THE STATE]: There is not. But it is information that would only have
been -- the context and the message itself is information that only
people with certain knowledge would have known.

THE COURT: And it was from whose cell phone?

[THE STATE]: It was from [Cruz’s girlfriend], who we have heard
over and over and over again was the reason that she decided to rob the
bank. We have heard over and over again how [Cruz’s girlfriend] was
driving this –

THE COURT: Right. But my question is whose cell phone was it? Was
it the Defendant's cell phone?

[THE STATE]: It was on the Defendant’s cell phone, yes, ma’am.

THE COURT: Okay. Overruled.

....

[LEAD DETECTIVE]: [Reading the text message retrieved from
Cruz’s cell phone] “Why don’t you and Dee go rob another Shipley’s”?

[THE STATE]: And were you present in the courtroom when the
Defendant testified that she was working at Shipley’s Donuts at the time
that this message was sent?

[LEAD DETECTIVE]: Yes.

[THE STATE]: Was she in fact working at Shipley’s?

[LEAD DETECTIVE]: Yes.

[THE STATE]: Were you present in the courtroom when the Defendant
admitted that she knew someone by the name of Dee?

[LEAD DETECTIVE]: Yes.
                                   4
Cruz argues that the text messages were used to advance the State’s theory that Cruz

was involved with other robberies.

      Assuming without deciding that the trial court admitted this testimony in

error, Cruz has failed to demonstrate harm. “Error in the admission of evidence is

non-constitutional error subject to a harm analysis under Rule 44.2(b)[.]” Jabari v.

State, 273 S.W.3d 745, 754 (Tex. App.—Houston [1st Dist.] 2008, no pet.) (citing

Tex. R. App. P. 44.2(b); Johnson v. State, 967 S.W.2d 410, 417 (Tex. Crim. App.

1998)). Rule 44.2(b) requires that we disregard the alleged error unless it affected

Cruz’s substantial rights. See Tex. R. App. P. 44.2(b); Hernandez v. State, 176

S.W.3d 821, 824 (Tex. Crim. App. 2005). A substantial right is affected when the

alleged error had a substantial, injurious effect or influence on the outcome. See King

v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997).

      Appellant admits in her brief that testimony regarding an alleged extraneous

offense was introduced multiple times throughout the punishment trial by the State

to demonstrate that Cruz was involved in other robberies. Our review of the record

demonstrates that Cruz was questioned about working at Shipley’s and about a

robbery that occurred while she worked there. Additionally, the text messages do

not expressly accuse Cruz of robbing a Shipley’s.

      Any error in the admission of this testimony was harmless as it was

cumulative of other testimony admitted elsewhere. See Mayes v. State, 816 S.W.2d

                                          5
79, 88 (Tex. Crim. App. 1991) (stating that any objectionable testimony was

harmless because “substantially the same evidence” was admitted elsewhere without

objection); see also Merrit v. State, 529 S.W.3d 549, 556–57 (Tex. App.—Houston

[14th Dist.] 2017, pet. ref’d); Rainey v. State, 949 S.W.2d 537, 544 (Tex. App.—

Austin 1997, pet. ref’d) (explaining that even if the trial court admitted the testimony

in error, it was not harmful because the testimony was cumulative of other testimony

already in front of the fact finder). We overrule Cruz’s first issue.

                                      Issue Two

      In her second issue, Cruz argues that the trial court erred by allowing the lead

detective to testify “as to his feelings regarding the offense level” with which Cruz

was charged. Cruz asserts that the testimony was harmful because the State

emphasized several times that Cruz could have been charged with a higher crime

and the trial court “considered the testimony that was argued and improperly

admitted.”

      The following exchange occurred when the lead detective was asked about his

personal feelings regarding Cruz’s charges:

      [THE STATE]: After all of the interviews that you did, all of the law
      enforcement that responded to the scene, after the media release and the
      search warrants and the interviews and the hundreds of pages of reports
      -- after all of that, tell us how you felt when you learned that the highest
      ethical charge that you could levy was a simple state jail felony theft.

      [DEFENSE COUNSEL]: Objection, Judge. That is not relevant. How
      the officer feels about that is not relevant. It is an opinion.
                                           6
      THE COURT: I will allow it. It is all right. Go ahead.

      [LEAD DETECTIVE]: I was disappointed and upset at that amount of
      work that we put in for it to be a felony theft and not an aggravated
      robbery.

Rule 37.07 § 3 (a)(1) states the following about evidence offered during the

punishment phase of a trial:

      Regardless of the plea and whether the punishment be assessed by the
      judge or the jury, evidence may be offered by the state and the
      defendant as to any matter the court deems relevant to sentencing,
      including but not limited to the prior criminal record of the defendant,
      his general reputation, his character, an opinion regarding his character,
      the circumstances of the offense for which he is being tried, and,
      notwithstanding Rules 404 and 405, Texas Rules of Evidence, any other
      evidence of an extraneous crime or bad act that is shown beyond a
      reasonable doubt by evidence to have been committed by the defendant
      or for which he could be held criminally responsible, regardless of
      whether he has previously been charged with or finally convicted of the
      crime or act.

Tex. Code Crim Proc. Ann. art. 37.07 § 3(a)(1).

      “[T]he sentencing authority has always been free to consider a wide range of

relevant material.” Payne v. Tennessee, 501 U.S. 808, 820–21 (1991) (citation

omitted). “In a non-capital felony trial, evidence is admissible during the punishment

phase if ‘the court deems [it] relevant to sentencing.’” Hayden v. State, 296 S.W.3d

549, 552 (Tex. Crim. App. 2009) (quoting Tex. Code Crim. Proc. Ann. art. 37.07 §

3(a)(1)). Determining admissibility during the punishment phase is a policy function

rather than one of relevancy. Id. (quoting Rogers v. State, 991 S.W.2d 263, 265 (Tex.

Crim. App. 1999)).
                                          7
      Moreover, Texas Rule of Evidence 401’s definition of “relevant” is of little

help since “the factfinder’s role during the guilt phase is different from its role during

the punishment phase.” Id. If evidence assists the factfinder in deciding the

appropriate sentence for the defendant given the facts of the case, then it is relevant.

Id. (citation omitted). The Court of Criminal Appeals has explained, “[i]nevitably,

‘[d]eciding what punishment to assess is a normative process, not intrinsically

factbound.’” Beham v. State, 559 S.W.3d 474, 478 (Tex. Crim. App. 2018) (quoting

Murphy v. State, 777 S.W.2d 44, 63 (Tex. Crim. App. 1989) (plurality op. on reh’g)).

      Article 37.07, section 3(a)(1) of the Texas Code of Criminal Procedure states

that during the sentencing phase, the State may offer evidence “as to any matter the

court deems relevant to sentencing.” Tex. Code Crim. Proc. Ann. art. 37.07 § 3(a)(1).

The term “relevant” is not defined, however the statute also provides that evidence

relevant to sentencing includes, but is not limited to: (1) the prior criminal record of

the defendant; (2) the defendant’s general reputation; (3) the defendant’s general

character; (4) an opinion regarding the defendant’s character; (5) the circumstances

of the offense being tried; and (6) notwithstanding Texas Rules of Evidence 404 and

405, any other evidence of an extraneous crime or bad act that is shown beyond a

reasonable doubt by evidence to have been committed by the defendant or for which

the defendant could be held criminally responsible, regardless of whether the

defendant has previously been charged with or finally convicted of the crime or act.

                                            8
See id.   We conclude that the ruling was well within the zone of reasonable

disagreement. See Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim. App.

1991) (op. on reh’g). We overrule Cruz’s second issue.

                                   Conclusion

      Having overruled all of Cruz’s issues, we affirm the trial court’s judgment.

      AFFIRMED.



                                             ________________________________
                                                     CHARLES KREGER
                                                           Justice

Submitted on February 1, 2021
Opinion Delivered August 11, 2021
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




                                         9